     Case 3:19-cv-00198-MMD-WGC Document 50 Filed 07/21/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                    ***

6     EVANS TUTT,                                          Case No. 3:19-cv-00198-MMD-WGC

7                                      Plaintiff,                     ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                    Defendants.
10

11          On April 15, 2019, pro se Plaintiff Evans Tutt, then an inmate in the custody of the
12   Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action
13   under 42 U.S.C. § 1983. (ECF No. 1-1.) On June 29, 2021, a suggestion of death was
14   filed in another case where Plaintiff Evans Tutt (#1148433) was a party that confirmed he
15   died on that day. See Tutt v. State of Nevada, Case No. 3:20-cv-00722-MMD-CLB, (ECF
16   Nos. 15, 15-1).
17          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim
18   is not extinguished, the court may order substitution of the proper party. A motion for
19   substitution may be made by any party or by the decedent’s successor or representative.
20   If the motion is not made within 90 days after service of a statement noting the death, the
21   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,
22   if there is not motion for substitution filed within 90 days from the date of this Order, the
23   Court will dismiss the case.
24          It is therefore ordered that the Court will dismiss this case in 90 days from the date
25   of this Order if there is no motion for substitution filed pursuant to Federal Rule of Civil
26   Procedure 25(a)(1).
27          DATED THIS 21st Day of July 2021.
28
                                                    MIRANDA M. DU
                                                    CHIEF UNITED STATES DISTRICT JUDGE
